On Petition for Rehearing.
PER CURIAM.
Appellee Lloyd’s contends that we should have held that proration, under the Oregon rule, should have been applied as between Colonial and General only, disregarding Lloyd's. We do not see why this should be done. Apparently appellee still argues that its words “Primary Insurers” operate to leave it out of the picture. Our opinion explained why we think that is not so.
Lloyd’s did cover this particular liability. In effect, it was an adjunct to Colonial. Since it covered, and incorporated by reference the same “other insurance” clause of Colonial, we see no reason why Lloyd’s should be held wholly non-liable for a loss which it expressly covered.
Complaint is made that we disregarded three California cases, including Peerless Casualty Co. v. Continental Casualty Co., 144 Cal.App.2d 617, 301 P.2d 602. But as we noted in Travelers Insurance Company v. Peerless Insurance Company, 9 Cir., 287 F.2d 742, the California courts do not accept the rule of proration adopted in Oregon. The California case last cited noted this, suggesting that were that case decided under Oregon law, a different result, requiring contribution from Lloyd’s “might well be defensible.” 1
The petition for rehearing is denied.

. The court said (301 P.2d at page 608): “There can be no doubt that when a policy provides coverage for the excess over primary insurance to a specifically stated amount only, such provision must be given effect. Such insurance fulfills a special need for excess coverage at a special lower premium, comparable to insurance with a certain amount deductible from loss (own risk). However, when the excess clause is so formulated as to give the policy which contains it the advantage, not only over primary coverage to a specific amount, but also over all other unknown insurance which contributes in the loss, together with said specific primary insurance, it is doubtful whether such clause in that respect differs from other general clauses by which insurers try to shift the burden of a loss to possible other insurers and whether it should be held more invulnerable than such other clauses. On the basis of the Oregon case prorating with other insurance exceeding the stated amount of primary insurance might well be defensible. However, as stated before, the solution of the Oregon case is not generally accepted law, and with respect to the problem here under consideration, it is not accepted in California.”